Cline, Judge:
This is an appeal for reappraisement of rubber toys imported from Japan on or about August 6, 1949.
When the case was called for trial, counsel for the Government stated:
MR. Vitale: May it please the court, before leaving New York I telephoned the office of the plaintiff in this case situated in New York at 350 Broadway, and spoke to a person who identified himself as Mr. Mayo, who stated to Government counsel that they would not appear to prosecute their case; and since there has been no appearance here this morning, your Honor, please, I ask that the case be submitted, in accordance with the court rules, and I move for judgment sustaining the presumptively correct appraised value.
The case was therefore marked submitted. There is nothing in the record to overcome the presumption of correctness attaching to the appraiser’s action. I find, therefore, that the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise here involved and that such value is the appraised value.
Judgment will be rendered accordingly.